The judgment under review herein should be affirmed, for the reasons expressed in the opinion delivered by Mr. Justice Parker in the Supreme Court. The opinion at one point seems to suggest that the oral request to charge was made after counsel for defendant had concluded his summation whereas our interpretation of the transcript is that the entire incident with respect to the request was an interruption of plaintiff's closing argument; but that factual difference in nowise affects the soundness of either the disposition of the matter in the Supreme Court or the legal reasoning by which that disposition was reached.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, CASE, BODINE, DONGES, HEHER, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 13.
For reversal — None. *Page 523